DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant application substantially requires all of the allowable limitations from the parent application directed to the subcombination, and as such the prior art of record fails to show a vacuum lifter having the details, as set forth in claims that include elements such as a rotator configured for attachment to a boom of a piece of construction equipment; a pad including a gland extending along a periphery of the pad; and a seal located in the gland, the seal comprising: a cured natural rubber closed cell (i.e. a foam not having interconnected cells/voids) thermoset elastomer core structure surrounded by an integral and continuous nonporous external skin, the core structure and external skin being both liquid and petrochemical resistant (i.e. such that even if the skin is ruptured the closed cells of the core provide enhanced resistance to saturation by a liquid).  Relevant references, such as Hupp (US 2009/0033111) disclose a vacuum lifting device with a seal made of a natural rubber and also discloses that closed cell foam polyurethane seals are known in the prior art, but fail to disclose a closed cell extruded seal made of natural rubber with 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675